Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 18, 2021, with respect to claim(s) 1-4, 7-8, 12-13, 17-28, 30 and 43-47 have been fully considered [see applicant’s arguments pg. 10]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 13 (Currently Amended) The universal controller of claim 1 wherein at least one of the first type of cryogenic device and the second type of cryogenic device is a cryopump, wherein the first type of cryogenic device is a cryopump and the second type of cryogenic device is a compressor, wherein at least one of the first type of cryogenic device and the second type of cryogenic device is an expander, or wherein at 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1, 22 and 43, the claims are allowed for the reasons provided in the office action mailed on November 19, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685